               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
               _______________
                               :
MICHAEL PRITCHETT,             :
                               :    Civ. No. 20-14190 (RMB/SAK)
               Plaintiff       :
                               :
          v.                   :    MEMORANDUM ORDER
                               :
SALEM COUNTY PRISON,           :
                               :
               Defendant       :
                               :

     Plaintiff filed a pro se prisoner civil rights complaint on

October 9, 2020. (Compl., Dkt. No. 1.) Legal mail sent to Plaintiff

at   his   last   known   address   was   returned   to   the   Court   as

undeliverable on November 9, 2020. (Dkt. No. 2.) Plaintiff has not

notified the Court of his new address.

     Local Civil Rule 10.1(a) provides, in relevant part:

           unrepresented parties must advise the Court of
           any change in their . . . address within seven
           days of being apprised of such change by
           filing a notice of said change with the Clerk.
           Failure to file a notice of change may result
           in the imposition of sanctions by the Court.

     Dismissing a complaint without prejudice is an appropriate

remedy for noncompliance with this rule. See Archie v. Dept. of

Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1 (D.N.J.

Jan. 23, 2015) (collecting cases).

     IT IS therefore on this 4th day of May 2021,
     ORDERED   that   this   case   is   dismissed   without   prejudice

pursuant to Local Civil Rule 10.1(a); and the Clerk shall close

this matter; and it is further

     ORDERED that Plaintiff may seek to reopen this matter, if,

within 30 days from the date of this Order, he submits to the Clerk

of Court, at Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Room 1050, Camden, New Jersey, 08101, a writing

showing good cause why he did not timely apprise the Court of his

new address; and it is further

     ORDERED that the Clerk shall mail a copy of this Order and

the accompanying Opinion to Plaintiff’s last known address.



                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                    2
